                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

             LIZ GAITAN,                                 :   CIVIL ACTION NO.
                  Movant,                                :   1:18-CV-1505-SCJ-JCF
                                                         :
                   v.                                    :   CRIMINAL ACTION NO.
                                                         :   1:15-CR-258-SCJ-JCF-1
             UNITED STATES OF AMERICA,                   :
                 Respondent.                             :   MOTION TO VACATE
                                                             28 U.S.C. § 2255


                                                    ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R) recommending that the instant 28 U.S.C. § 2255 motion to

             vacate be denied. [Doc. 31]. Movant has filed her objections in response to the R&R.

             [Doc. 33].

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

             the Report and Recommendation that is the subject of a proper objection on a de novo

             basis and any non-objected portion under a “clearly erroneous” standard.

                   In the R&R, the Magistrate Judge recommends that Movant’s § 2255 motion be

             denied as untimely because, as she admits, she filed her motion over a year after the

             § 2255(f) statute of limitations had run.

AO 72A
(Rev.8/82)
                   In her objections, Movant presents two issues. The first is whether the

             Government waived the statute of limitations defense. In her original motion, Movant

             admitted that the limitations period had run. In its response, the Government failed to

             raise the timeliness issue. The Magistrate Judge then ordered the Government to

             address the issue, and, in response to that order, the Government stated that it did not

             intend to waive the defense and argued that the motion should be denied as untimely.

                   According to Movant, the Government’s failure to address the statute of

             limitations defense after she had admitted that her motion was untimely acted as an

             express waiver, and the Magistrate Judge erred in raising the matter sua sponte and

             permitting the Government to rely on the defense after its waiver. However, this Court

             agrees with the Magistrate Judge’s interpretation of Wood v. Milyard, 566 U.S. 463

             (2012). In Wood, the Supreme Court held that it was error to dismiss a § 2254 petition

             on timeliness grounds when the respondent “deliberately steered the District Court

             away from the [timeliness] question and towards the merits of Wood’s petition” after

             the judge asked the respondent whether he would “oppose the petition on statute of

             limitations grounds.” Id. at 474. Here, in response to the Magistrate Judge’s same

             question, the Government announced that it did not waive the § 2255(d) defense.

                   Movant next contends that the remedy that she seeks, an out-of-time appeal

             based on her contention that her trial counsel was ineffective for failing to consult with


                                                         2

AO 72A
(Rev.8/82)
             her about her appeal rights, is a judicial remedy instead of a statutory remedy, and the

             statute of limitations thus does not apply.

                   Again, however, this Court agrees with the Magistrate Judge’s conclusion that

             the only avenue available to Movant to obtain the relief she seeks is under § 2255,

             which requires that she bring her motion within one year of the day her conviction

             became final. As she failed to do so, her motion is untimely and subject to dismissal.

                   Accordingly, the R&R, [Doc. 31], is hereby ADOPTED as the order of this

             Court, and the § 2255 motion, [Doc. 23], is DENIED.

                   This Court further agrees with the Magistrate Judge that Movant has failed to

             make a substantial showing of the denial of a constitutional right, and a Certificate of

             Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)(2).

                   The Clerk is DIRECTED to close Civil Action Number 1:18-CV-1505-SCJ.

                   IT IS SO ORDERED, this 14th day of November, 2018.



                                                     s/Steve C. Jones
                                                     STEVE C. JONES
                                                     UNITED STATES DISTRICT JUDGE




                                                           3

AO 72A
(Rev.8/82)
